
	
		II
		Calendar No. 556
		112th CONGRESS
		2d Session
		H. R. 2471
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 7, 2011
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			November 29, 2012
			Reported by Mr. Leahy,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To amend
		  section
		  2710 of title 18, United States Code, to clarify that a video
		  tape service provider may obtain a consumer’s informed, written consent on an
		  ongoing basis and that consent may be obtained through the
		  Internet.
	
	
		1.AmendmentSection 2710(b)(2)
			 of title 18, United States Code, is amended by striking subparagraph (B) and
			 inserting the following:
			
				(B)to any person with the informed, written
				consent (including through an electronic means using the Internet) in a form
				distinct and separate from any form setting forth other legal or financial
				obligations of the consumer given at one or both of the following times—
					(i)the time the
				disclosure is sought; and
					(ii)in advance for a
				set period of time or until consent is withdrawn by such
				consumer;
					.
		
	
		IVideo privacy
			 protection
			101.Short title
			 This title may be cited as
			 the Video Privacy Protection Act
			 Amendments Act of 2012.
			102.Video Privacy
			 Protection Act AmendmentSection 2710(b)(2) of title 18, United
			 States Code, is amended by striking subparagraph (B) and inserting the
			 following:
				
					(B)to any person with the
				informed, written consent (including through an electronic means using the
				Internet) of the consumer that—
						(i)is in a form distinct and
				separate from any form setting forth other legal or financial obligations of
				the consumer;
						(ii)at the election of the
				consumer—
							(I)is given at time
				the disclosure is sought; or
							(II)is given in advance for
				a set period of time, not to exceed 2 years or until consent is withdrawn by
				the consumer, which ever is sooner; and
							(iii)the video tape service
				provider has provided an opportunity, in a clear and conspicuous manner, for
				the consumer to withdraw on a case-by-case basis or to withdraw for ongoing
				disclosures, at the consumer's
				election;
						.
			IIElectronic
			 communications privacy
			201.Short
			 titleThis title may be cited
			 as the Electronic Communications
			 Privacy Act Amendments Act of 2012.
			202.Confidentiality of
			 electronic communicationsSection 2702(a)(3) of title 18, United
			 States Code, is amended to read as follows:
				
					(3)a provider of remote computing service or
				electronic communication service to the public shall not knowingly divulge to
				any governmental entity the contents of any communication described in section
				2703(a), or any record or other information pertaining to a subscriber or
				customer of such
				service.
					.
			203.Elimination of 180-day
			 rule; search warrant requirement; required disclosure of customer
			 records
				(a)In
			 generalSection 2703 of title 18, United States Code, is amended
			 by striking subsections (a), (b), and (c) and inserting the following:
					
						(a)Contents of wire or
				electronic communicationsA governmental entity may require the
				disclosure by a provider of electronic communication service or remote
				computing service of the contents of a wire or electronic communication that is
				in electronic storage with or otherwise stored, held, or maintained by the
				provider only if the governmental entity obtains a warrant issued using the
				procedures described in the Federal Rules of Criminal Procedure (or, in the
				case of a State court, issued using State warrant procedures) that is issued by
				a court of competent jurisdiction directing the disclosure.
						(b)NoticeExcept
				as provided in section 2705, not later than 10 business days, in the case of a
				law enforcement agency, or not later than 3 days, in the case of any other
				governmental entity, after a governmental entity receives the contents of a
				wire or electronic communication of a subscriber or customer from a provider of
				electronic communication service or remote computing service under subsection
				(a), the governmental entity shall serve upon, or deliver to by registered or
				first-class mail, electronic mail, or other means reasonably calculated to be
				effective, as specified by the court issuing the warrant, the subscriber or
				customer—
							(1)a copy of the warrant;
				and
							(2)a notice that includes
				the information referred to in clause (i) and (ii) of section
				2705(a)(4)(B).
							(c)Records concerning
				electronic communication service or remote computing service
							(1)In
				generalSubject to paragraph (2), a governmental entity may
				require a provider of electronic communication service or remote computing
				service to disclose a record or other information pertaining to a subscriber or
				customer of the provider or service (not including the contents of
				communications), only if the governmental entity—
								(A)obtains a warrant issued
				using the procedures described in the Federal Rules of Criminal Procedure (or,
				in the case of a State court, issued using State warrant procedures) that is
				issued by a court of competent jurisdiction directing the disclosure;
								(B)obtains a court order
				directing the disclosure under subsection (d);
								(C)has the consent of the
				subscriber or customer to the disclosure; or
								(D)submits a formal written
				request relevant to a law enforcement investigation concerning telemarketing
				fraud for the name, address, and place of business of a subscriber or customer
				of the provider or service that is engaged in telemarketing (as defined in
				section 2325).
								(2)Information to be
				disclosedA provider of electronic communication service or
				remote computing service shall, in response to an administrative subpoena
				authorized by Federal or State statute, a grand jury, trial, or civil discovery
				subpoena, or any means authorized under paragraph (1), disclose to a
				governmental entity the—
								(A)name;
								(B)address;
								(C)local and long distance
				telephone connection records, or records of session times and durations;
								(D)length of service
				(including start date) and types of service used;
								(E)telephone or instrument
				number or other subscriber number or identity, including any temporarily
				assigned network address; and
								(F)means and source of
				payment for such service (including any credit card or bank account number), of
				a subscriber or customer of such service.
								(3)Notice not
				requiredA governmental entity that receives records or
				information under this subsection is not required to provide notice to a
				subscriber or
				customer.
							.
				(b)Technical and
			 conforming amendmentsSection 2703(d) of title 18, United States
			 Code, is amended—
					(1)by striking A
			 court order for disclosure under subsection (b) or (c) and inserting
			 A court order for disclosure under subsection (c); and
					(2)by striking the
			 contents of a wire or electronic communication, or.
					204.Delayed
			 noticeSection 2705 of title
			 18, United States Code, is amended to read as follows:
				
					2705.Delayed
				notice
						(a)Delay of
				notification
							(1)In
				generalA governmental entity
				that is seeking a warrant under section 2703(a) may include in the application
				for the warrant a request for an order delaying the notification required under
				section 2703(a) for a period of not more than 180 days, in the case of a law
				enforcement agency, or not more than 90 days, in the case of any other
				governmental entity.
							(2)DeterminationA court shall grant a request for delayed
				notification made under paragraph (1) if the court determines that there is
				reason to believe that notification of the existence of the warrant may result
				in—
								(A)endangering the life or physical safety of
				an individual;
								(B)flight from prosecution;
								(C)destruction of or tampering with
				evidence;
								(D)intimidation of potential witnesses;
				or
								(E)otherwise seriously jeopardizing an
				investigation or unduly delaying a trial.
								(3)ExtensionUpon request by a governmental entity, a
				court may grant 1 or more extensions of the delay of notification granted under
				paragraph (2) of not more than 180 days, in the case of a law enforcement
				agency, or not more than 90 days, in the case of any other governmental
				entity.
							(4)Expiration of the delay
				of notificationUpon
				expiration of the period of delay of notification under paragraph (2) or (3),
				the governmental entity shall serve upon, or deliver to by registered or
				first-class mail, electronic mail or other means reasonably calculated to be
				effective as specified by the court approving the search warrant, the customer
				or subscriber—
								(A)a copy of the warrant; and
								(B)notice that informs the customer or
				subscriber—
									(i)of the nature of the law
				enforcement inquiry with reasonable specificity;
									(ii)that information maintained for the
				customer or subscriber by the provider of electronic communication service or
				remote computing service named in the process or request was supplied to, or
				requested by, the governmental entity;
									(iii)of the date on which the warrant was served
				on the provider and the date on which the information was provided by the
				provider to the governmental entity;
									(iv)that notification of the customer or
				subscriber was delayed;
									(v)the identity of the court
				authorizing the delay; and
									(vi)of the provision of this
				chapter under which the delay was authorized.
									(b)Preclusion of notice to
				subject of governmental access
							(1)In
				generalA governmental entity that is obtaining the contents of a
				communication or information or records under section 2703 may apply to a court
				for an order directing a provider of electronic communication service or remote
				computing service to which a warrant, order, subpoena, or other directive under
				section 2703 is directed not to notify any other person of the existence of the
				warrant, order, subpoena, or other directive for a period of not more than 180
				days, in the case of a law enforcement agency, or not more than 90 days, in the
				case of any other governmental entity.
							(2)DeterminationA
				court shall grant a request for an order made under paragraph (1) if the court
				determines that there is reason to believe that notification of the existence
				of the warrant, order, subpoena, or other directive may result in—
								(A)endangering the life or
				physical safety of an individual;
								(B)flight from
				prosecution;
								(C)destruction of or
				tampering with evidence;
								(D)intimidation of potential
				witnesses; or
								(E)otherwise seriously
				jeopardizing an investigation or unduly delaying a trial.
								(3)ExtensionUpon
				request by a governmental entity, a court may grant 1 or more extensions of an
				order granted under paragraph (2) of not more than 180 days, in the case of a
				law enforcement agency, or not more than 90 days, in the case of any other
				governmental entity.
							(4)Prior notice to law
				enforcementUpon expiration of the period of delay of notice
				under this section, and not later than 3 business days before providing notice
				to a customer or subscriber, a provider of electronic communications service or
				remote computing service shall notify the governmental entity that obtained the
				contents of a communication or information or records under section 2703 of the
				intent of the provider of electronic communications service or remote computing
				service to notify the customer or subscriber of the existence of the warrant,
				order, or subpoena seeking that information.
							(c)DefinitionIn
				this section and section 2703, the term law enforcement agency
				means an agency of the United States, a State, or a political subdivision of a
				State, authorized by law or by a government agency to engage in or supervise
				the prevention, detection, investigation, or prosecution of any violation of
				criminal law, or any other Federal or State agency conducting a criminal
				investigation.
						.
			205.Rule of
			 constructionNothing in this
			 title or an amendment made by this title shall be construed to apply the
			 warrant requirement for contents of a wire or electronic communication
			 authorized under this title or an amendment made by this title to any other
			 section of title 18, United States Code (including chapter 119 of such title
			 (commonly known as the Wiretap Act)), the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), or any other provision of
			 Federal law.
			Amend the title so as to read:
	 An Act to amend section 2710 of title 18, United States Code, to clarify
	 that a video tape service provider may obtain a consumer’s informed, written
	 consent on an ongoing basis, to improve the provisions of title 18 relating to
	 the privacy of electronic communications, and for other
	 purposes..
	
		November 29, 2012
		Reported with an amendment and an amendment to the
		  title
	
